In his first statement at the United Nations in October 1992, the President of Kazakhstan, Nursultan Nazarbayev, endorsed the concept of preventive diplomacy, an idea that is now a very high priority for the Secretary-General and the President of the General Assembly. That concept has been instrumental for Kazakhstan, which for the 25 years of its independent development has shown itself to be a proactive and responsible member of the international community. My country has become a net contributor to peace, security and stability, and economic and social development, not only in our region but far beyond. We have worked diligently to preserve peace and harmony in our multi-ethnic, multi-religious society, while stressing and ensuring the equality and dignity of every citizen. We have achieved that while also creating an efficient economic model. Our economy has grown 20 times over, and major international corporations have established and strengthened their presence in Kazakhstan, investing more than $265 billion. This year the Institute for Management Development ranked Kazakhstan thirty-second in world competitiveness, after a remarkable rise of 15 places, and thirty-fifth on its ease-of-doing-business index, 16 places higher.
Looking forward, Kazakhstan has a clear vision for its future development. We are aiming to become one of the top 30 most competitive economies in the world by 2050, meeting the most advanced global standards in terms of economic performance and transparent governance, especially those of the Organization for Economic Cooperation and Development. A new model of economic growth, Kazakhstan’s third modernization, announced by President Nazarbayev in his annual address earlier this year, outlines a path by which our country can achieve those ambitious goals. On the economic front, the third modernization strongly emphasizes Kazakhstan’s rapid technological modernization, with a focus on new high-tech industries, information and communication technologies, as well as massive improvements in the business environment, economic productivity, human development and institutional reforms. We have committed resources to streamlining and upgrading our road, rail, airport and pipeline infrastructure and ensured the effective joining of Kazakhstan’s national Nurly Zhol programme and China’s One Belt, One Road initiative.
This year, with a view to building a more efficient, sustainable and modern system of governance, President Nazarbayev initiated constitutional reform in Kazakhstan. The reform, now well under way, is aimed at a major redistribution of powers among its three branches and at further democratizing the political system as a whole. The key steps are the transfer of some presidential powers to Parliament and the Government, and the strengthening of a genuine system of checks and balances. Those economic and political modernization processes will be accompanied by efforts in our quest to modernize Kazakhstan’s national identity and cultural code to create conditions for a new generation of competitive and pragmatic citizens and leaders with a thirst for knowledge, progressive consciousness and an open attitude.
We are pleased to see that the expanded regional partnership among Central Asian States has enhanced our common capability to withstand threats and challenges. With that in mind, during our current membership of the Security Council, we have been focusing on creating a model of a regional zone of peace, security, development and cooperation in Central Asia. We are also striving to further strengthen regional cooperation and integration among the brother nations of Central Asia in such areas as water management, trade and development, transportation and many others. Kazakhstan is focusing in particular on regional cooperation aimed at tackling the disastrous situation of the Aral Sea. The International Fund for Saving the Aral Sea is still the only permanent platform for dialogue among Central Asia’s Heads of State, and we believe that it could be used to combine our efforts to formulate mid- and long-term strategies for regional development.
The agenda of the General Assembly at its current session focuses on people, encompassing issues of sustainable development and peace and security, and stresses our common responsibility for the future. None of us can ignore the tough realities we see on the ground — the lack of trust and unity, global and regional inequality and injustice, poverty, xenophobia, conflict, terrorism and extremism, and the proliferation of weapons of mass destruction. That is why this agenda truly reflects the magnitude of the challenges that the United Nations is facing today and at the same time underlines the Organization’s undiminished importance.
While the United Nations machinery has indeed been subject to criticism and demands for long-awaited reforms aimed at enhancing its preparedness for crises and response capabilities, the Organization remains a beacon of hope for billions of people across the globe, a universal institution that holds a promise of a better, safer and more sustainable life. We believe that the Secretary-General is on the right track in that regard in his efforts to unite Member States in revitalizing the United Nations. We also support the special meeting on United Nations reform convened on 18 September by United States President Donald Trump, which we believe will be a fresh incentive to turn our Organization into an effective and efficient tool that serves the whole of humankind.
Kazakhstan is actively working on establishing and hosting a United Nations regional hub in Almaty for multilateral diplomacy, with a focus on sustainable development, humanitarian assistance, disaster risk- reduction and resilience-building in the region and beyond. The initiative is in line with the Secretary- General’s idea of optimizing the service-delivery of the United Nations and increasing the effectiveness of United Nations field missions’ activities through proper planning and management.
My country has continued to pursue the concept of a security and development nexus, while reflecting the intrinsic interdependence of peace, security and development. Sustainable development is unimaginable without peace, and vice versa. When our security architecture is eroded, along with regional confrontations and international terrorism it undermines the achievements that we havemade within the framework of the Millennium Development Goals and puts our ability to attain the Sustainable Development Goals (SDGs) in jeopardy. Peace is an integral requirement for social, economic and environmental progress.
When we speak of opportunities made possible by global modernization, we must bear in mind the dangers that can prevent all of us from realizing our potential. In our interdependent and connected world, nuclear weapons are no longer an asset, but rather a danger. With moral authority and responsibility based on my nation’s bitter experience of hundreds of nuclear tests, my President has stated that eliminating the danger of nuclear weapons is the most urgent task facing humankind in the twenty-first century. That will involve a whole range of important and urgent steps — a complete ban on nuclear testing, the total prohibition of nuclear weapons and the complete and verifiable destruction of nuclear arsenals.
We are deeply concerned about the nuclear tests being conducted by the Democratic People’s Republic of Korea — the only State in the twenty-first century that has continued with such tests, despite the condemnation of the entire international community. I want to stress that the actions that the Democratic People’s Republic of Korea is taking to further develop its nuclear and missile programmes are totally unacceptable. Pyongyang must take serious steps to restore our trust and must recommit to a much-needed political settlement.
In 2009, the General Assembly unanimously adopted resolution 64/35, thereby designating 29 August — the day the Semipalatinsk nuclear test site was officially closed in 1991 by the decree of President Nazarbayev — as the International Day against Nuclear Tests. That day has been widely commemorated in Kazakhstan and in the United Nations since 2010. This year has also been marked by several events of international significance. From 25 to 29 August, Astana hosted the conference of the Pugwash movement of scientists commemorating the movement’s sixtieth anniversary and the International Day against Nuclear Tests, at which hundreds of scholars, practitioners and officials from some 50 countries gathered to seek ways to achieve a nuclear-weapon-free world.
On that same day, my President and Director General Yukiya Amano, of the International Atomic Energy Agency (IAEA), opened the IAEA Low- Enriched Uranium Bank facility in Kazakhstan, with a view to making a significant contribution to the uses of nuclear energy for peaceful purposes and strengthening the global non-proliferation regime. At the opening ceremony, President Nazarbayev outlined a number of important initiatives that I would like to share with the Assembly.
The first will be to convene a summit of all the States that possess nuclear weapons to collectively discuss further steps towards their nuclear disarmament and the attainment of a nuclear-weapon-free world. The second is to enhance the role of nuclear-weapon-free zones as effective instruments for ending further nuclear proliferation and to combine the efforts of States members of such zones at a meeting in our capital of Astana of representatives of all the nuclear- weapon-free zones. The third is to revive the global nuclear-security summit process and to host the first relaunched nuclear-security summit, also in Astana. The fourth is to call for joint efforts to ensure that the Treaty on the Non-Proliferation of Nuclear Weapons is implemented by 2020, which will be the fiftieth anniversary of the Treaty’s entry into force.
We must improve the coordination of our common response to the barbaric acts of terrorists. Kazakhstan fully supports the efforts of the United Nations in that regard, especially the creation of the Office of Counter- Terrorism, with a view to developing a comprehensive long-term approach. That is in line with the President of Kazakhstan’s 2015 proposal for the joint establishment of a global anti-terrorism coalition. My country looks forward to actively and constructively participating in the first-ever meeting of the heads of national counter- terrorism agencies next year with a view to forging a new international counter-terrorism partnership. As a practical contribution to the global partnership in the fight against terrorism, my country has begun to formulate a code of conduct for the achievement of a terrorism-free world as one way to expedite work on a comprehensive convention on international terrorism. We are also committed to implementing the United Nations Global Counter-Terrorism Strategy and have recently allocated $300,000 for its implementation in Central Asia.
Kazakhstan advocates for the broadest possible implementation of multilateral mechanisms and instruments for combating foreign terrorist fighters and shutting down the channels of financial support for their activities through the illegal trade in drugs, natural resources and cultural artefacts. Since there is a wide range of approaches to the issue of controlling Internet content, we believe that the United Nations should take concerted action to prevent the use of the Internet for recruiting and spreading terrorist ideology and radicalizing populations, especially young people. We in Kazakhstan are working on creating a national cybershield system.
The unspeakable suffering of millions of people in Syria, Iraq, Libya and Yemen, and the ongoing humanitarian crises and gross violations of human rights in those countries, leave none of us indifferent. Kazakhstan is hosting the Astana process on Syria in order to contribute to the peaceful settlement of the situation there and to promote the United Nations-led negotiations in Geneva, which is the primary forum for those negotiations. We believe that the Astana process, which began earlier this year with the support and direct involvement of President Nursultan Nazarbayev, has produced clear, positive results aimed at strengthening the ceasefire regime, creating de-escalation zones and developing a monitoring mechanism. Success in the Geneva and Astana platforms is critical and should be supported by all if we are to save innocent lives in Syria. It is a moral imperative for all of us.
Kazakhstan has a clear and consistent position on the Middle East peace process, based on a two- State solution approach. We support a sovereign, independent, viable and united State of Palestine, with East Jerusalem as its capital, living within secure and recognized borders, side by side in peace with Israel.
As an active member of the Organization of Islamic Cooperation (OIC), my country, along with other OIC member States, is a firm defender of the ideal of dialogue among nations and peoples of diverse religious identity. In Astana we recently hosted the OIC Summit on Science and Technology on the margins of the International Exhibition Expo 2017. While the Summit was devoted to science and technology matters, the participants were not in a position to ignore the current suffering of the Rohingya community. The OIC member States condemned those continued violations and called for dialogue among the United Nations, the OIC and the Government of Myanmar to stop the humanitarian crisis. Those events have once again highlighted the relevance of our initiative in establishing the Congress of Leaders of World and Traditional Religions.
Kazakhstan is fully committed to strengthening and improving United Nations peacekeeping activities. We believe that the Secretary-General’s new approach to peacekeeping reform, with a cross-pillar approach focusing on prevention and sustaining peace, will improve the effectiveness and accountability of peacekeeping operations. We are confident that, if we ensure flexibility and partnerships, they will not only encourage the active involvement and engagement of new countries but could also increase the effectiveness of peace operations. My country is committed to increasing its contribution to United Nations peacekeeping by sending more military observers and staff officers to United Nations missions. We recently declared that we had reached the second level of peacekeeping-unit preparedness for deployment to United Nations peacekeeping missions in the United Nations Peacekeeping Capability Readiness System.
Earlier this year I presented President Nazarbayev’s policy address to the Security Council. Its seven priorities call for ensuring humankind’s survival through a world free of nuclear weapons by 2045 and through the prevention and elimination of military confrontation at the regional and global levels, thereby generating a model for a regional zone of peace, security, cooperation and development in Central Asia. It calls for all stakeholders to work globally to combat international terrorism and extremism, promote peace and security in Africa, implement the SDGs and work for reform of the Security Council and the United Nations system.
Kazakhstan will hold the presidency of the Council for the month of January 2018. The major event we are planning during that period will be a high-level open debate on global peace and security. I would like to take this opportunity to extend our invitation to all Member States to participate in the debate at the highest level. Our presidency will focus particularly on security and stability in Afghanistan and Central Asia through the prism of Afghanistan’s peaceful integration, economically and politically, into regional and global processes.
My country remains deeply committed to sustainable development. In the face of the reality of climate change, Kazakhstan, despite its abundant conventional energy resources, is committed to achieving a green economy by diversifying and developing alternative energy sources. That led us to choose “Future energy” as the theme for the Astana Expo 2017 international exhibition. Throughout the summer, 115 countries and 22 international organizations, including the United Nations, its funds, agencies and programmes, showcased their creative experiences. That enormous undertaking is clear evidence of Kazakhstan’s pledge to carry forward the Paris Climate Change Agreement and the 2030 Agenda for Sustainable Development. One of the best ways to promote a green economy and green business is the use of the legacy of the Expo infrastructure. With the support of five United Nations agencies, we are establishing a “Future energy” international centre for the development of green technologies and investment projects. Its activities will be in full compliance with Kazakhstan’s Green Bridge Partnership Programme, as reflected in the outcome document of the United Nations Conference on Sustainable Development. The Expo infrastructure will also house an Astana international financial centre and a centre for information-technology start-ups. We invite all Member States to participate in their activities.
As I mentioned earlier, we hosted the first-ever OIC Summit on Science and Technology within the framework of the Expo, an event that underlined the importance of technological modernization in achieving unity and solidarity in the 1.5-billion-strong Islamic world. The high-level meeting, which was attended by 15 presidents and dignitaries from 57 States, emphasized the clear and undeniable link between security and development and recognized that building a sustainable future for our nations is the only way to end challenges and threats to their security. In support of the OIC’s endeavours, the President of Kazakhstan proposed creating a 15-member OIC forum, similar to the Group of 20, designed to streamline our scientific and economic cooperation. He invited Islamic nations to jointly develop the Expo legacy in the areas of Islamic finance and green technologies, and established a prize for Islamic science and innovations.
In conclusion, I would like to stress how vital it is that we preserve peace and stability and ensure the gradual and sustainable development of our fragile world. We do not have the luxury of being able to make mistakes and then going back to correct them. We call on all world leaders to redouble their efforts and their goodwill with the goal of making progress towards lasting peace and prosperity for all.